 Case 18-25116         Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28         Desc Main
                                   Document      Page 1 of 20




Michael F. Thomson (#9707)
Megan K. Baker (#15086)
John J. Wiest (#15767)
DORSEY & WHITNEY LLP
111 South Main Street, 21st Floor
Salt Lake City, UT 84111-2176
Telephone: (801) 933-7360
Facsimile: (801) 933-7373
Email: thomson.michael@dorsey.com
        baker.megan@dorsey.com
        wiest.john@dorsey.com
Attorneys for Michael F. Thomson, Chapter 11 Trustee

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH

 In re:
 THE FALLS EVENT CENTER LLC; THE                                Bankr. Case Nos.
 FALLS AT GILBERT, LLC; THE FALLS
 AT MCMINNVILLE, LLC; THE FALLS AT                 18-25116; 18-25419; 18-25492; 18-26653;
 ST. GEORGE, LLC; THE FALLS AT                          18-27713; 18-28140; 18-27111;
 FRESNO, LLC; THE FALLS AT CLOVIS,                              and 19-27803
 LLC; THE FALLS OF LITTLETON, LLC;                 (Substantively Consolidated under Case No.
 THE FALLS AT CUTTEN ROAD, LLC;                                    18-25116)
 THE FALLS AT STONE OAK PARKWAY,
 LLC; THE FALLS AT BEAVERTON, LLC;                                 Chapter 11
 THE FALLS AT ROSEVILLE, LLC; AND
 THE FALLS AT AUSTIN BLUFFS, LLC                        The Honorable R. Kimball Mosier
                   Consolidated Debtors.

 CHAPTER 11 TRUSTEE’S MOTION TO APPROVE STIPULATION WITH NORTH
 AMERICAN BANCARD, LLC, PURSUANT TO FEDERAL RULE OF BANKRUPTCY
                         PROCEDURE 9019


          Pursuant to Federal Rule of Bankruptcy Procedure 9019, Michael F. Thomson, the duly

appointed Chapter 11 Trustee (the “Trustee”) of the above-referenced substantively consolidated

estate (the “Consolidated Estate”), by and through counsel, moves this Court for entry of an

Order approving the Stipulation Regarding Release of Reserve Funds and Termination of




4839-5586-3994\2
 Case 18-25116           Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28         Desc Main
                                     Document      Page 2 of 20




Merchant Services Agreement (the “Stipulation”) attached hereto as Exhibit 1 between, on the

one hand, the Trustee, in his capacity as the Chapter 11 Trustee of the Consolidated Estate, and

on the other hand, North American Bancard, LLC (“NAB”). The Trustee and NAB shall be

referred to together herein as the “Parties.” This Motion is supported by the Declaration of

Michael F. Thomson, Chapter 11 Trustee, filed contemporaneously herewith (the “Thomson

Declaration”). In further support hereof, the Trustee states as follows:

         JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334.

         2.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         BACKGROUND

         A.        The Bankruptcy Cases

         4.        On July 11, 2018, The Falls Event Center LLC (“TFEC”) filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Utah (the “Bankruptcy Court”), thus commencing Case No. 18-25116

(Bankr. D. Utah) (the “TFEC Case”).

         5.        On November 27, 2018, the Bankruptcy Court entered an Order in the TFEC

Case authorizing the appointment of the Trustee as the Chapter 11 Trustee of the TFEC

bankruptcy estate. TFEC Docket No. 214.




                                                    2
4839-5586-3994\2
    Case 18-25116        Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28         Desc Main
                                     Document      Page 3 of 20




         6.        On April 9, 2019, July 30, 2019, and January 22, 2020, the Bankruptcy Court

entered Orders substantively consolidating numerous affiliated entities with TFEC to create the

Consolidated Estate. TFEC Docket Nos. 395, 520, 721.

         B.        TFEC’s Agreements Related to NAB

         7.        Prior to the commencement of its bankruptcy case, TFEC entered into that certain

Merchant Service Agreement dated November 17, 2017 (the “Merchant Agreement”), between

TFEC and Global Payments Direct, Inc. (“Global”), pursuant to which certain credit card

merchant services are provided to TFEC related to TFEC’s entry into contracts (the “Customer

Contracts”) to host special events for its customers at its various properties (the “Customer

Events”).

         8.        Global assigned to NAB certain rights under the Merchant Agreement, including

the right to seek reimbursement for certain debts owing from TFEC to Global referred to in the

Merchant Agreement as “chargebacks” (“Chargebacks”). Pursuant to the Merchant Agreement,

NAB established and maintained a certain Reserve Account to secure TFEC’s performance of

obligations under the Merchant Agreement, including TFEC’s obligation to indemnify NAB for

its liability for the Chargebacks.

         9.        Since the Trustee’s appointment, TFEC has continued to enter into Customer

Contracts and accepted deposits and prepayments under the Merchant Agreement to host

Customer Events. 1




1
    Thomson Declaration ¶ 4.



                                                   3
4839-5586-3994\2
    Case 18-25116        Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28            Desc Main
                                     Document      Page 4 of 20




           10.     Due to the Trustee’s liquidation of the assets of the Consolidated Estate, including

certain locations at which TFEC hosted Customer Events, the number of Customer Contracts has

declined, and in or about September 2019, at the Trustee’s request, NAB ceased funding the

Reserve Account from credit card deposits for Customer Contracts. 2

           11.     On or about December 18, 2019, at the direction of NAB, $121,598.47 was

released from the Reserve Account to the Consolidated Estate. 3

           12.     As of March 31, 2020, the amount held in the Reserve Account was $75,000.00

(the “Reserve Funds”). 4

           13.     The Trustee has requested that NAB turnover the Reserve Funds to the

Consolidated Estate. 5

           14.     NAB maintains that, pursuant to the Merchant Agreement, it retains an interest in

the Reserve Funds to secure TFEC’s continuing indemnity obligations to NAB for

Chargebacks. 6

           15.     On March 27, 2020, the Bankruptcy Court entered its Order [Docket No. 835]

authorizing the Trustee to sell the last remaining property of the Consolidated Estate upon which




2
    Id. at ¶ 5.
3
    Id. at ¶ 6.
4
    Id. at ¶ 7.
5
    Id. at ¶ 8.
6
    Id. at ¶ 9.




                                                    4
4839-5586-3994\2
    Case 18-25116        Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28               Desc Main
                                     Document      Page 5 of 20




TFEC hosts Customer Events (the “McMinnville Property”), and on April 14, 2020, the sale of

the McMinnville Property closed. 7

          16.      The Parties entered into good faith and arms’-length negotiations and agreed to

enter into the Stipulation to resolve and compromise the claims which may exist between them

pursuant to the terms of the Stipulation. 8

          TERMS OF THE STIPULATION

          17.      The following is a summary of the material terms of the Stipulation 9:

                   a)     The Trustee shall cease processing Customer Contracts under Merchant

          Agreement on behalf of the Consolidated Estate.

                   b)     NAB shall release the Reserve Funds to the Trustee as follows:

                          i)      $41,000.00 upon execution of the Stipulation;

                          ii)     $14,000.00 on or about the date that is 60 days after NAB receives

                   written notice from the Trustee that the last Customer Event has been held in the

                   year 2020, provided there are no Chargebacks during this period;

                          iii)    $14,000.00 on or about the date that is 120 days after NAB

                   receives written notice from the Trustee that the last Customer Event has been

                   held in the year 2020, provided there are no Chargebacks during this period;




7
    Id. at ¶ 10.
8
    Id. at ¶ 11.
9
    See Ex. 1 (Stipulation).



                                                    5
4839-5586-3994\2
 Case 18-25116           Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28              Desc Main
                                     Document      Page 6 of 20




                          iv)     $3,000.00 on or about the date that is 60 days after NAB receives

                   written notice from the Trustee that the last Customer Event has been held,

                   provided there are no Chargebacks during this period;

                          v)      $3,000.00 on or about the date that is 120 days after NAB receives

                   written notice from the Trustee that the last Customer Event has been held,

                   provided there are no Chargebacks during this period (the “Final Reserve

                   Payment”).

                   c)     Upon payment of the Final Reserve Payment, the Merchant Agreement

          shall be terminated and be of no longer force or effect.

                   d)     The Parties will provide a release of claims, as set forth in the Stipulation.

          ANALYSIS

          Federal Rule of Bankruptcy Procedure 9019 provides: “On motion by the trustee and

after notice and a hearing, the court may approve a compromise or settlement.” 10 The Trustee

respectfully submits that this Motion should be granted and the Stipulation should be approved. 11

          Settlements and compromises “are favored in bankruptcy.” 12 “The purpose behind

compromises is to allow the trustee and creditors to avoid the expenses and burdens associated




10
     Fed. R. Bankr. P. 9019(a).
11
     Thomson Declaration ¶ 12.
12
  Korngold v. Loyd (In re Southern Med. Arts Cos.), 343 B.R. 250, 255 (B.A.P. 10th Cir. 2006)
(quoting 10 COLLIER ON BANKRUPTCY ¶ 9019.01, at 9019-2 (Alan N. Resnick & Henry J.
Sommer eds., 15th rev. ed. 2006)).




                                                     6
4839-5586-3994\2
 Case 18-25116           Doc 877      Filed 04/21/20 Entered 04/21/20 12:53:28            Desc Main
                                      Document      Page 7 of 20




with litigating sharply contested and dubious claims.” 13 A court’s decision to approve a

Stipulation “must be an informed one based upon an objective evaluation of developed facts.” 14

However, “it is not necessary for a bankruptcy court to conclusively determine claims subject to

a compromise, nor must the court have all of the information necessary to resolve the factual

dispute, for by so doing, there would be no need of settlement.” 15 Thus, “in approving a

settlement, the . . . court is not required to conduct a ‘mini-trial’ on the merits.” 16 “Rather, the

obligation of the court is to canvass the issues and see whether the settlement falls below the

lowest point in the range of reasonableness.” 17

          The Bankruptcy Appellate Panel for the Tenth Circuit established the following four

factors (referred to as the “Kopexa Factors”) that bankruptcy courts should consider in

determining the propriety of a settlement for purposes of approval under Bankruptcy Rule 9019:

          (1)      the probable success of the underlying litigation on the merits;

          (2)      the possible difficulty in collection of a judgment;

          (3)      the complexity and expense of the litigation; and


13
  Southern Med. Arts, 343 B.R. at 255 (quoting Martin v. Kane (In re A&C Props.), 784 F.2d
1377, 1380–81 (9th Cir. 1986)).
14
     Reiss v. Hagmann, 881 F.2d 890, 891-92 (10th Cir. 1989).
15
  In re Dennett, 449 B.R. 139, 145 (Bankr. D. Utah 2011); accord Martin v. Cox (In re Martin),
212 B.R. 316, 319 (B.A.P. 8th Cir. 1997); Collier on Bankruptcy ¶ 9019.02 (16th ed. 2012)
[hereinafter, “Collier”].
16
  In re Armstrong, 285 B.R. 344 at *3 (B.A.P. 10th Cir. 2002) (table decision); accord Dennett,
449 B.R. at 145 (“[T]he Court is not required to hold a mini-trial on the issues involved in the
case being compromised.”); Collier (a bankruptcy judge is not required “to hold a full
evidentiary hearing or even a ‘mini trial’ before a compromise can be approved. Otherwise, there
would be no point in compromising; the parties might as well go ahead and try the case.”).
17
     Dennett, 449 B.R. at 145 (citations omitted); Collier (same) (citations omitted).




                                                     7
4839-5586-3994\2
 Case 18-25116           Doc 877      Filed 04/21/20 Entered 04/21/20 12:53:28            Desc Main
                                      Document      Page 8 of 20




         (4)       the interest of creditors in deference to their reasonable views. 18

         As discussed below, an evaluation of the Kopexa Factors demonstrates that the

Stipulation is fair, equitable, and in the best interests of the creditors of the Consolidated Estate.

Thus, the Court should grant this Motion and enter an Order approving the Stipulation.

         A.        Probability of Success of Litigation on the Merits

         The first Kopexa Factor requires the Court to consider the probable success of the

underlying litigation on the merits. While the Trustee believes he eventually would obtain a

release of the Reserve Funds if he were to litigate any dispute with NAB, a release of the full

amount of the Reserve Funds likely could not occur until after the final Customer Event has been

held. Thus, given the inherent risks, delay, and expense of any litigation, the Trustee believes he

has obtained a favorable result for the Consolidated Estate by entering into the Stipulation and

obtaining a release of the Reserve Funds from NAB voluntarily. Based thereon, the Trustee

maintains that this factor is satisfied. 19

         B.        Possible Difficulty in Collection of Judgment

         The second Kopexa Factor requires the Court to consider the possible difficulty in

collecting any judgment against the parties. If the Trustee were to obtain a judgment against

NAB for the Reserve Funds, and NAB refused to voluntarily pay the judgment, the Trustee

would need to resort to collection actions. All of this would take significant time and expense. In


18
  C.K. Williams, Inc. v. All Am. Life Ins. Co. (In re Kopexa Realty Venture Co.), 213 B.R. 1020,
1022 (B.A.P. 10th Cir. 1997); see Am. Employers’ Ins. Co. v. King Resources Co., 556 F.2d 471,
478-79 (10th Cir. 1977) (applying 10-factor test for approval of settlement); see also Southern
Med. Arts, 343 B.R. at 257 n.5 (recognizing that the Kopexa Factors collapse and take into
consideration the 10-point test established in King Resources).
19
     Thomson Declaration ¶ 13.



                                                      8
4839-5586-3994\2
 Case 18-25116           Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28             Desc Main
                                     Document      Page 9 of 20




contrast, under the Stipulation, the Consolidated Estate will receive the majority of the Reserve

Funds ($41,000.00 of the total $75,000.00) immediately, another $28,000.00 in less than a year,

and the remainder of the Reserve Funds ($6,000) in the months thereafter. The Trustee believes

the Stipulation provides a favorable outcome to the Consolidated Estate now and in the near

future with little cost to the Consolidated Estate. Accordingly, this factor is satisfied. 20

          C.        Complexity and Expense of Litigation

          The third Kopexa Factor requires the Court to consider the complexity and expense of

any litigation. The issues relating to the Merchant Agreement and TFEC’s liability for

Chargebacks are complicated, and the Trustee believes settling with NAB at this time achieves a

favorable outcome for the Consolidated Estate while avoiding the expense and inherent risk of

litigation. Accordingly, settlement of the disputes is appropriate. 21

          D.        Interest of Creditors

          The final Kopexa Factor looks at the interests of creditors in deference to their reasonable

views. The Trustee asserts that the Stipulation is fair, reasonable, and in the best interest of

creditors. Under the Stipulation, the Consolidated Estate will receive the majority of the Reserve

Funds immediately and most of the remainder in less than a year, with little expense to the

Consolidated Estate without the risk and expense of litigation and subsequent collection or

enforcement actions. Therefore, the final Kopexa factor weighs in favor of the Stipulation. 22

          CONCLUSION



20
     Id. at ¶ 14.
21
     Id. at ¶ 15.
22
     Id. at ¶ 16.



                                                   9
4839-5586-3994\2
 Case 18-25116         Doc 877     Filed 04/21/20 Entered 04/21/20 12:53:28            Desc Main
                                   Document      Page 10 of 20




         For the reasons discussed above, the Trustee respectfully requests the Court to grant this

Motion and enter an Order approving the Stipulation under Bankruptcy Rule 9019.

         DATED this 21st day of April, 2020.

                                                      DORSEY & WHITNEY LLP


                                                      /s/ John J. Wiest
                                                      Michael F. Thomson
                                                      Megan K. Baker
                                                      John J. Wiest
                                                      Attorneys for Chapter 11 Trustee




                                                 10
4839-5586-3994\2
 Case 18-25116       Doc 877      Filed 04/21/20 Entered 04/21/20 12:53:28            Desc Main
                                  Document      Page 11 of 20




  CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

        I hereby certify that on the 21st day of April, 2020, I electronically filed the foregoing
CHAPTER 11 TRUSTEE’S MOTION TO APPROVE STIPULATION WITH NORTH
AMERICAN BANCARD, LLC, PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 9019 with the United States Bankruptcy Court for the District of Utah by using
the CM/ECF system. I further certify that the parties of record in this case, as identified below,
are registered CM/ECF users and will be served through the CM/ECF system.

    •    James W. Anderson jwa@clydesnow.com,
         mmann@clydesnow.com;atrujillo@clydesnow.com
    •    Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
    •    Marlon L. Bates marlon@scalleyreading.net, emily@scalleyreading.net
    •    David P. Billings dbillings@fabianvancott.com,
         jwinger@fabianvancott.com;mdewitt@fabianvancott.com
    •    Aaron T. Brogdon aaron.brogdon@squirepb.com, christopher.giaimo@squirepb.com
    •    Doyle S. Byers DSByers@hollandhart.com, BKNoble@hollandhart.com
    •    Ryan C. Cadwallader rcadwallader@kmclaw.com, twhite@kmclaw.com
    •    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •    Micah L. Daines micah@dainesjenkins.com
    •    Thomas E. Goodwin tgoodwin@parrbrown.com
    •    Oren Buchanan Haker oren.haker@stoel.com,
         kevin.mckenzie@stoel.com;daniel.kubitz@stoel.com;docketclerk@stoel.com;kc.hovda@
         stoel.com
    •    Mark E. Hindley mehindley@stoel.com,
         rnoss@stoel.com;slcdocket@stoel.com;Dixie.colson@stoel.com
    •    Alan C. Hochheiser ahochheiser@mauricewutscher.com
    •    KC L. Hovda kc.hovda@stoel.com
    •    Armand J. Howell armand@hwmlawfirm.com,
         meghan@hwmlawfirm.com;armandh@ecf.courtdrive.com
    •    Mary Margaret Hunt huntp@gtlaw.com, longca@gtlaw.com
    •    Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;swilliams@rqn.com
    •    Peter J. Kuhn Peter.J.Kuhn@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •    Ralph R. Mabey rmabey@kmclaw.com
    •    Jessica G. McKinlay mckinlay.jessica@dorsey.com, Segovia.Maria@dorsey.com
    •    John T. Morgan john.t.morgan@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •    Darren B. Neilson darren@neilsonlaw.co
    •    Brian J. Porter bporter@mbt-law.com, judianne@ecf.courtdrive.com
    •    Chad Rasmussen chad@alpinalegal.com, contact@alpinalegal.com
    •    Steven M. Rogers srogers@roruss.com,
         nrussell@roruss.com;rorusslaw@gmail.com;paralegal@roruss.com;la@roruss.com


4839-5586-3994\2
 Case 18-25116       Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28     Desc Main
                               Document      Page 12 of 20




    •    Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
    •    Nicholas R. Russell nrussell@roruss.com,
         paralegal@roruss.com;rorusslaw@gmail.com;srogers@roruss.com;la@roruss.com
    •    Jeffrey B. Smith jsmith@cgsattys.com
    •    Michael S. Steck michael@clariorlaw.com
    •    Mark S. Swan mswan@strongandhanni.com, mark@swanlaw.net
    •    Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         UT17@ecfcbis.com;montoya.michelle@dorsey.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •    John J. Wiest wiest.john@dorsey.com


                                                       /s/ John J. Wiest




                                            12
4839-5586-3994\2
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 13 of 20




                      Exhibit 1
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 14 of 20
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 15 of 20
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 16 of 20
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 17 of 20
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 18 of 20
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 19 of 20
Case 18-25116   Doc 877   Filed 04/21/20 Entered 04/21/20 12:53:28   Desc Main
                          Document      Page 20 of 20




      Jay Nadarajah
    EVP & Chief Risk Officer, North American Bancard, LLC
